Opinion issued November 1, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00716-CV
                           ———————————
 WILLIS TODD RIDDELL, CRAIG STOVER LITTLE, SHAE RIDDELL,
 INDIVIDUALLY AND ON BEHALF OF SURGICAL CONCEPTS AND
                INNOVATIONS, LLC, Appellants
                                        V.
 MEDEX MEDICAL & LOGISTICS, LLC AND GRUPO VITALMEX, S.A.
                    DE C.V., Appellees


                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-15414


                         MEMORANDUM OPINION

      Appellants filed a motion to dismiss their appeal. No opinion has issued. More

than ten days have passed since the filing of appellants’ motion and appellees have

not filed a response.
      We grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2